           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 1 of 15



                             COMMONWEALTH OF MASSACHUSETTS

ESSEX, SS.                                               SUPERIOR COURT DEPARTMENT


                                                          )
 SENSITECH INC.                                           )
                                                          )
           Plaintiff,                                     )
                                                          ) CIVIL ACTION NO. 2077cv00453
 v.                                                       )
                                                          )
 LIMESTONE FZE, SAMER ALWASH and                          )
 LINKEDIN CORPORATION,                                    )
                                                          )
           Defendants.                                    )
                                                          )

                                      AMENDED COMPLAINT

         Plaintiff, Sensitech Inc., by its attorneys, Burns & Levinson LLP, complaining of

Defendants, Limestone FZE and Samer Alwash, allege as follows:

                                            THE PARTIES

         1.        Sensitech Inc. (“Sensitech”), is a Delaware corporation, with a principle place of

business located in Beverly, Massachusetts.

         2.        Defendant, Limestone FZE (“Limestone”), is a corporation with an office and

place of business located in Dubai, UAE.

         3.        Defendant Samer Alwash (“Mr. Alwash”) is an individual who, on information

and belief, resides in Amsterdam, Netherlands and, on information and belief, is the sole owner

of and controls Limestone.

         4.        Defendant LinkedIn Corporation (“LinkedIn”) is a Delaware corporation with a

principal place of business in Sunnyvale, California.




4829-9620-0893.2
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 2 of 15



                                             THE FACTS

         5.        Sensitech is a world leader in manufacturing and selling products and services to

monitor the quality, integrity and security of its customers' valuable products during their

transport across a state or around the world. For more than 25 years, leading companies in the

food, pharmaceutical, industrial, consumer goods, and other industries have relied on Sensitech

to help protect their products.

         6.        Limestone is a Dubai based company that has been assisting customers in the

Middle East region by providing them with various devices to monitor their products while they

are being shipped. Mr. Alwash is the Managing Director of Limestone and, on information and

belief, owns the business and solely controls it.

         7.        Limestone and Sensitech first began working together in or about 2008. In or

about 2015, Sensitech and Limestone (through Mr. Alwash) negotiated the terms of a Distributor

Agreement (“Distributor Agreement”), which was executed on or about April 1, 2015. At that

time, and through the Distributor Agreement, Limestone became Sensitech’s exclusive

distributor of “Cold Chain” monitors and related products and services in the United Arab

Emirates and Saudi Arabia. While the Distributor Agreement originally was set to expire on

March 31, 2016, through two amendments, that expiration date eventually was extended through

December 31, 2018.

         8.        In connection with the Sensitech-Limestone business relationship, Limestone and

Mr. Alwash were given access to various Sensitech confidential information (“Confidential

Information”), including but not limited to: customer-specific pricing; price lists; product

development roadmaps; volume and pricing discount schedules; data books; manuals; training

and marketing materials; Professional Services trade secrets, plans and documents; project and




4829-9620-0893.2                                    2
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 3 of 15



study information and documentation; and parts sales, service, repair and installation literature,

materials and publications. Further, Limestone was required to return any Confidential

Information it possessed at the time the Distributor Agreement expired.

          9.       As part of the business relationship between Limestone and Sensitech, and as

reflected in the Distributor Agreement, it was contemplated that Limestone would buy products

from Sensitech on credit and then re-sell them to end-users.

          10.      By the time the Distributor Agreement expired, at midnight on December 31,

2018, Limestone owed Sensitech $114,655.41 for products that Limestone had purchased on

credit.

          11.      Notwithstanding the terms of the Distributor Agreement, and its expiration:

                   a.     Limestone has failed and refused to pay Sensitech the $114,655.41 owed

          for products Limestone purchased on credit;

                   b.     Mr. Alwash and Limestone have failed and refused to return to Sensitech

          Confidential Information within their possession, custody or control;

                   c.     Mr. Alwash and Limestone continued to represent that Limestone was an

          authorized distributor of Sensitech’s products after the Distributor Agreement expired;

          and

                   d.     Mr. Alwash and Limestone continued to attempt to sell Sensitech’s

          products to end-users after the Distributor Agreement expired.

          12.      In addition, after the Distributor Agreement expired, Limestone and Mr. Alwash

purported to sell Sensitech’s products to customers and then failed to provide some or all of what

was promised to those customers. As a result, Sensitech had no practical choice but to provide

products to those customers for free.




4829-9620-0893.2                                   3
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 4 of 15



         13.       After Sensitech attempted to negotiate a resolution to its various disputes with Mr.

Alwash and Limestone, Mr. Alwash and Limestone engaged in a variety of activities designed

solely to harm Sensitech’s business. Such conduct includes, but is not limited to the following:

               •   Posting on LinkedIn a secretly recorded conversation with a Sensitech
                   representative during which a variety of the company’s Confidential Information
                   was discussed (the “Recording”).

               •   Sending at least one email to a Sensitech customer containing false and
                   defamatory statements about Sensitech in an effort to further his/Limestone’s
                   efforts to sell the products of a Sensitech competitor.

         14.       Sensitech has requested that LinkedIn take down the Recording from Limestone’s

LinkedIn page, but LinkedIn has refused to do so, asserting that the Communications Decency

Act of 1996 relieves LinkedIn from having to determine if the posting of the Recording is legally

improper.

         15.       After this action was commenced, the following occurred:

               •   Mr. Alwash published at least three posts to his LinkedIn page, stating, inter alia,

                   that Sensitech and its parent, Carrier “is a criminal organization.”

               •   Wendy Alwash, Mr. Alwash’s wife (“Mrs. Alwash”), published on her LinkedIn

                   page the false statement that she “just got threatened at my home” by

                   representatives of Sensitech and Carrier and went on to state: “what’s next:

                   murder?” On information and belief, Mr. Alwash caused Mrs. Alwash to, and/or

                   aided and abetted Mrs. Alwash in, publishing these statements.

               •   Mrs. Alwash also published on her LinkedIn page the email of Sensitech’s in-

                   house counsel, Lisa Bongiovi, and told people to email Attorney Bongiovi. On

                   information and belief, Mr. Alwash caused Mrs. Alwash to, and/or aided and

                   abetted Mrs. Alwash in, this post.




4829-9620-0893.2                                     4
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 5 of 15



         16.       Mr. Alwash also has published a wide variety of other posts on LinkedIn about

Sensitech, its parent, Carrier, and their employees which contain false statements of fact and are

otherwise designed to be harassing and disruptive to Sensitech’s business. Similarly, Mr. Alwash

has harassed a variety of Sensitech’s employees by bombarding them with emails that contain

false and defamatory information and are designed to be harassing and disruptive to Sensitech’s

business.

                                              COUNT I
                                  (Breach of Contract vs. Limestone)

         17.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         18.       The Distributor Agreement is a valid and binding contract.

         19.       Sensitech has fulfilled all of its obligations under the Distributor Agreement.

         20.       Limestone has materially breached the Distributor Agreement by, inter alia, its

conduct as described above.

         21.       As a result of the material breach of the Distributor Agreement, Sensitech has

been injured and suffered substantial damages.

                                          COUNT II
           (Breach of Implied Covenant of Good Faith and Fair Dealing vs. Limestone)

         22.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         23.       The Distributor Agreement carries with it an implied covenant of good faith and

fair dealing.

         24.       Limestone has breached the implied covenant of good faith and fair dealing

contained in the Distributor Agreement by, inter alia, its conduct as described above.




4829-9620-0893.2                                     5
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 6 of 15



         25.       As a result of the breach of the covenant of good faith and fair dealing, Sensitech

has been injured and suffered substantial damages.

                                             COUNT III
                             (Conversion vs. Limestone and Mr. Alwash)

         26.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         27.       Sensitech has an immediate right to possession of Confidential Information made

available to Limestone and Mr. Alwash.

         28.       Limestone and Mr. Alwash have wrongfully exercised dominion and control over

Confidential Information made available to them.

         29.       As a result of Limestone’s and Mr. Alwash’s exercise of dominion and control

over Confidential Information made available to them, Sensitech has been injured and suffered

damages.

                                         COUNT IV
       (Violation of the Massachusetts Trade Secrets Act vs. Limestone and Mr. Alwash)

         30.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         31.       Sensitech’s Confidential Information qualifies as trade secrets pursuant to M.G.L.

Chapter 93, Section 42A.

         32.       Limestone and Mr. Alwash have stolen, unlawfully taken away, concealed and/or

copied Sensitech’s Confidential Information with the intent to convert such Confidential

Information to their own use. The conduct of Limestone and Mr. Alwash, in this regard, was

willful and malicious.




4829-9620-0893.2                                     6
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 7 of 15



         33.       As a result of Limestone’s and Mr. Alwash’s conduct described in the preceding

paragraph Sensitech has been injured and suffered damages.

                                             COUNT V
                        (Tortious Interference vs. Limestone and Mr. Alwash)

         34.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         35.       Sensitech had and has a variety of contractual and advantageous business

relationships with various customers, potential customers and employees.

         36.       Limestone and Mr. Alwash, intentionally, knowingly, willingly, through improper

motive and means, with spite, for a malignant purpose and unrelated to any legitimate interests of

either, have interfered with Sensitech’s contractual and advantageous business relationships.

         37.       As a result of Limestone and Mr. Alwash’s intentional and improper interference

with Sensitech’s contractual and advantageous business relationships, Sensitech has been injured

and suffered damages.

                                        COUNT VI
                   (Common Law Misappropriation vs. Limestone and Mr. Alwash)

         38.       Plaintiff repeats and incorporates herein by reference the allegations set forth in

the preceding paragraphs of this Complaint.

         39.       Limestone and Mr. Alwash had common duties not to use for their own

advantage, and/or for the advantage of anyone other than Sensitech, any of Sensitech’s

Confidential Information that they obtained through the course of the parties’ business

relationship.

         40.       Limestone and Mr. Alwash have used, and may continue to use, Sensitech’s

Confidential Information for their benefit and/or for the benefit of someone other than Sensitech.




4829-9620-0893.2                                     7
           Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 8 of 15



         41.       As a result of Limestone and Mr. Alwash’s misappropriation of Sensitech’s

Confidential Information, Sensitech has been injured and suffered damages.

                                             COUNT VII
                     (Violation of M.G.L. c. 93A vs. Limestone and Mr. Alwash)

         42.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         43.       The conduct of Limestone and Mr. Alwash, as set forth above and/or otherwise,

constitutes unfair or deceptive acts or practices in violation of M.G.L. c. 93A.

         44.       The unfair or deceptive acts or practices of Limestone and Mr. Alwash were

engaged in knowingly and willfully and were undertaken in the course of trade or business.

         45.       As a direct and proximate result of the unfair or deceptive acts or practices

engaged in by Limestone and Mr. Alwash, Sensitech has been injured and suffered damages.

                                           COUNT VIII
                             (Defamation vs. Limestone and Mr. Alwash)

         46.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         47.       Mr. Alwash and Limestone published and/or caused to be published false,

disparaging, defamatory, and materially misleading statements about Sensitech, its employees

and related companies, as described herein above and otherwise.

         48.       Mr. Alwash and Limestone caused to be published such false statements with an

intent to damage Sensitech’s business reputation.

         49.       The malicious, false, disparaging, defamatory, and materially misleading

statements about Sensitech, its employees and related companies Mr. Alwash and Limestone

caused to be published were not privileged.




4829-9620-0893.2                                     8
            Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 9 of 15



           50.     The malicious, false, disparaging, defamatory, and materially misleading

statements about Sensitech, its employees and related companies Mr. Alwash and Limestone

caused to be published subjected and continue to subject Sensitech to contempt and tended to and

continue to tend to diminish the esteem, respect, goodwill and/or confidence in which Sensitech

is held.

           51.     As a direct and proximate result of the publication of malicious, false,

disparaging, defamatory, and materially misleading statements about Sensitech by Mr. Alwash

and Limestone, Sensitech has been injured and suffered damages.

                                           COUNT IX
                        (Declaratory Judgment vs. Limestone and Mr. Alwash)

           52.     Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

           53.     In light of the facts set forth above, a justiciable controversy exists between

Sensitech, on the one hand, and Limestone and Mr. Alwash, on the other hand, as to whether:

                   a.      Limestone and Mr. Alwash should be precluded from using or disclosing

           Sensitech’s Confidential Information in their possession, custody or control;

                   b.     Limestone and Mr. Alwash should be required to return to Sensitech the

           company’s Confidential Information in their possession, custody or control;

                   c.     Limestone and/or Mr. Alwash should be precluded from representing that

           they are authorized distributors of Sensitech’s products; and

                   d.     Limestone and/or Mr. Alwash should be precluded from continuing to

           attempt to sell Sensitech’s products.




4829-9620-0893.2                                     9
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 10 of 15



                   e.     Limestone and/or Mr. Alwash should be precluded from maintaining its

         posting of the Recording, obtained wrongfully and/or illegally, on LinkedIn or any other

         publically accessible media.

                   f.     Mr. Alwash should be precluded from maintaining his postings on

         LinkedIn or any other publically accessible media that Sensitech or Carrier “is a criminal

         organization.”

         54.       Sensitech seeks a declaratory judgment pursuant to M.G.L. c. 231A, and it asks

this Court to determine that:

                   a.     Limestone and Mr. Alwash should be precluded from using or disclosing

         Sensitech’s Confidential Information over which either of them has possession, custody

         or control (including precluding Limestone and Mr. Alwash from continuing to post the

         Recording on Limestone’s LinkedIn page);

                   b.     Limestone and Mr. Alwash should be required to return to Sensitech any

         of the company’s Confidential Information in their possession, custody or control;

                   c.     Limestone and Mr. Alwash should be precluded from representing that

         either of them is an authorized distributor of Sensitech’s products; and

                   d.     Limestone and Mr. Alwash should be precluded from attempting to sell

         any Sensitech products.

                   e.     Limestone and/or Mr. Alwash should be precluded from maintaining its

         posting of the Recording, obtained wrongfully and/or illegally, on LinkedIn or any other

         publically accessible media and be affirmatively required to take such posting down from

         LinkedIn.




4829-9620-0893.2                                  10
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 11 of 15



                   f.       Mr. Alwash should be precluded from maintaining his postings that

         Sensitech or Carrier “is a criminal organization” on LinkedIn or any other publically

         accessible media and be affirmatively required to take such postings down from LinkedIn.

                                               COUNT X
                                  (Declaratory Judgment vs. LinkedIn)

         55.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.

         56.       In light of the facts set forth above, a justiciable controversy exists between

Sensitech, on the one hand, and LinkedIn, on the other hand, as to whether LinkedIn should be

required to take down (i) the posting of the Recording on Limestone’s LinkedIn page, (ii) the

postings on Mr. Alwash’s LinkedIn page, stating that Sensitech or Carrier “is a criminal

organization,” and (ii) the posting on Mrs. Alwash’s LinkedIn page, stating that she “just got

threatened at my home” by representatives of Sensitech and Carrier and “what’s next: murder?”

         57.       Sensitech seeks a declaratory judgment pursuant to M.G.L. c. 231A, and it asks

this Court to determine that LinkedIn should be required to take down (i) the posting of the

Recording on Limestone’s LinkedIn page, (ii) the postings on Mr. Alwash’s LinkedIn page,

stating that Sensitech and Carrier “is a criminal organization,” and (iii) the posting on Mrs.

Alwash’s LinkedIn page, stating that she “just got threatened at my home” by representatives of

Sensitech and Carrier and “what’s next: murder?”

                                                 COUNT XI
                        (Injunctive Relief vs. Limestone, Mr. Alwash and LinkedIn)

         58.       Sensitech repeats and incorporates herein by reference the allegations set forth in

the foregoing paragraphs of this Complaint.




4829-9620-0893.2                                     11
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 12 of 15



         59.       Sensitech has requested that LinkedIn take down the Recording from Limestone’s

LinkedIn page, but LinkedIn has refused to do so, asserting that the Communications Decency

Act of 1996 relieves LinkedIn from having to determine if the posting of the Recording is legally

improper.

         60.       The posting of the Recording on Limestone’s LinkedIn page is legally improper.

         61.       The posting of the statement that Sensitech and Carrier “is a criminal

organization” on Mr. Alwash’s LinkedIn page is legally improper.

         62.       The posting on Mrs. Alwash’s LinkedIn page, stating that she “just got threatened

at my home” by representatives of Sensitech and Carrier and “what’s next: murder?” is legally

improper.

         63.       The continual publication of the Recording on Limestone’s LinkedIn page has

caused and is continuing to cause Sensitech to suffer irreparable harm.

         64.       The continual publication of the statement that Sensitech and Carrier “is a

criminal organization” on Mr. Alwash’s LinkedIn page is continuing to cause Sensitech to suffer

irreparable harm.

         65.       The continual publication of the statement by Mrs. Alwash on her LinkedIn page

that she “just got threatened at my home” by representatives of Sensitech and Carrier and “what’s

next: murder?” is continuing to cause Sensitech to suffer irreparable harm.

         66.       Limestone and Mr. Alwash have no right to continue to post the Recording on

Limestone’s LinkedIn page and/or otherwise.

         67.       Mr. Alwash has no right to continue to post on his LinkedIn page that Sensitech or

Carrier “is a criminal organization.”




4829-9620-0893.2                                    12
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 13 of 15



         68.       Mrs. Alwash has no right to continue to post on her LinkedIn page the statement

that she “just got threatened at my home” by representatives of Sensitech and Carrier and “what’s

next: murder?”

         69.       Sensitech is not seeking to hold LinkedIn liable for any harm Sensitech has

suffered, but only seeks injunctive relief against it to prevent Limestone, Mr. Alwash and Mrs.

Alwash from continuing to cause Sensitech immediate and irreparable harm.

         70.       LinkedIn will not suffer any harm if Sensitech is granted the injunctive relief it

seeks.

         WHEREFORE, Plaintiff, Sensitech Inc. prays that this Court:

         a.        Enter a judgment in its favor on all Counts of this Complaint;

         b.        Award Sensitech Inc. all damages it proves at trial to have suffered as a result of
                   Defendants’ conduct as described above;

         c.        Award Sensitech Inc. triple damages pursuant to M.G.L. c. 93A;

         d.        Declare, pursuant to M.G.L. c. 231A, that (i) Limestone FZE and Samer Alwash
                   are precluded from using or disclosing any of Sensitech Inc.’s Confidential
                   Information over which Limestone FZE and/or Samer Alwash have possession,
                   custody or control; (ii) Limestone FZE and Samer Alwash shall return to
                   Sensitech Inc. any of the company’s Confidential Information over which
                   Limestone FZE and/or Samer Alwash have possession, custody or control; (iii)
                   Limestone FZE and Samer Alwash are precluded from representing that either of
                   them is an authorized distributor of Sensitech Inc.’s products; (iv) Limestone FZE
                   and Samer Alwash are precluded from attempting to sell any Sensitech Inc.
                   product; and (v) LinkedIn shall take down the Recording from Limestone’s
                   LinkedIn page and the postings on Mr. Alwash’s LinkedIn page stating that
                   Sensitech and Carrier “is a criminal organization;”

         e.        Enter a Temporary Restraining Order, Preliminary Injunction and Permanent
                   Injunction (i) precluding Limestone FZE and Samer Alwash from using or
                   disclosing any of Sensitech Inc.’s Confidential Information over which Limestone
                   FZE and/or Samer Alwash have possession, custody or control; (ii) directing
                   Limestone FZE and Samer Alwash to immediately return to Sensitech Inc. any of
                   the company’s Confidential Information over which Limestone FZE and/or Samer
                   Alwash have possession, custody or control; (iii) precluding Limestone FZE and




4829-9620-0893.2                                    13
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 14 of 15



                   Samer Alwash from representing that either of them is an authorized distributor of
                   Sensitech Inc.’s products; (iv) precluding Limestone FZE and Samer Alwash from
                   attempting to sell any Sensitech Inc. products; (v) directing Limestone FZE,
                   Samer Alwash and LinkedIn Corporation to take down the Recording; (vi)
                   directing Limestone FZE, Samer Alwash and LinkedIn Corporation to take down
                   any postings on Limestone’s, or Mr. Alwash’s LinkedIn page referencing
                   Sensitech, Carrier and/or any of their employees, representatives or agents; (vii)
                   precluding Limestone FZE and Samer Alwash from posting on any social media,
                   including but not limited to LinkedIn, Twitter, Instagram, and Facebook, any
                   matters that reference in any way Sensitech, Carrier and/or any of their employees,
                   representatives, affiliates, or agents; (viii) directing LinkedIn Corporation to take
                   down any postings on Wendy Alwash’s LinkedIn page referencing Sensitech,
                   Carrier and/or any of their employees, representatives or agents; and (ix)
                   precluding Limestone FZE and Samer Alwash from urging or assisting in any
                   other way Wendy Alwash or anyone else to post on any social media, including
                   but not limited to LinkedIn, Twitter, Instagram, and Facebook, any matters that
                   reference in any way Sensitech, Carrier and/or any of their employees,
                   representatives, affiliates or agents

         f.        Award Sensitech Inc. all costs, expenses and attorneys’ fees it incurs in
                   prosecuting this matter;

         g.        Award Sensitech Inc. such other and further relief that justice so requires.



                                                     Respectfully submitted,

                                                     SENSITECH INC.

                                                     By its attorneys,

                                                     /s/ Shepard Davidson
                                                     Shepard Davidson (BBO #557082)
                                                     sdavidson@burnslev.com
                                                     Gregory S. Paonessa (BBO #691216)
                                                     gpaonessa@burnslev.com
                                                     Burns & Levinson LLP
                                                     125 High Street
                                                     Boston, MA 02110
                                                     617-345-3336
Dated: May 22, 2020




4829-9620-0893.2                                    14
          Case 1:20-cv-11043-NMG Document 12 Filed 06/02/20 Page 15 of 15



                              CERTIFICATE OF SERVICE

       I hereby certify that on this date, May 22, 2020, a true copy of the above document was
served upon each party by email.

                                              /s/ Shepard Davidson
                                              Shepard Davidson (BBO #557082)




4829-9620-0893.2                             15
